t c memo united_states tax_court roger e goodrich and suzanne b goodrich petitioners v commissioner of internal revenue respondent docket no filed date thomas m thompson for petitioners s mark barnes for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioners’ joint federal income taxes for and as follows year deficiency dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all references to petitioner are to roger e goodrich the only issue for decision involves petitioners’ entitlement under sec_166 to a claimed dollar_figure business_bad_debt deduction findings_of_fact some of the facts have been stipulated and are so found when the petition was filed petitioners resided in heber city utah in petitioner and two other individuals formed applied information systems ais as a utah corporation ais was engaged in the business of computer_software development in petitioner sold all of his stock in ais for dollar_figure in cash and petitioner transferred the dollar_figure into an account with merrill lynch in the name of a family_trust family_trust account prior to the sale of ais petitioners had established the family_trust as a grantor_trust for estate_planning purposes on date petitioner purchased from robert e wilcox wilcox for dollar_figure all of the outstanding_stock of ultimate intermountain ui ui was engaged in the business of distributing computer hardware on date in partial payment of the dollar_figure purchase_price for the shares of stock of ui petitioner paid wilcox dollar_figure from the family_trust account eventually on date petitioner’s obligation to pay wilcox the dollar_figure balance due on the purchase of the stock of ui was satisfied by petitioner’s transfer to wilcox of big_number shares of stock in a newly formed corporation that petitioner formed as a subsidiary of ui after petitioner’s purchase of the stock of ui and during the years in issue ui operated as a developer and seller of computer_software and hardware ui generally sold its computer products to local governments insurance_companies and bookstores petitioner served as ui’s president and suzanne b goodrich served as ui’s secretary wilcox continued as a director of ui on date day after petitioner agreed to the purchase of the stock of ui petitioners transferred dollar_figure from the family_trust account to ui transfer ui used the dollar_figure transferred by petitioners to pay salaries of several ui employees and to pay for development of new computer_software products on march and date petitioners made additional transfers of dollar_figure and dollar_figure respectively from the family_trust account to ui transfers ui used this total of dollar_figure to pay salaries of its employees rent and other business_expenses of ui the following schedule reflects the dates and amounts of petitioners’ and transfers of funds to ui date funds transferred dollar_figure big_number big_number total dollar_figure at the time of petitioners’ and transfers of funds to ui no documentation such as loan agreements or promissory notes was drafted or executed by petitioners or by ui with regard to the funds petitioners transferred to ui an informal understanding existed between petitioner and the officers of ui that petitioners’ and transfers of funds to ui would be repaid by ui to petitioners only out of ui’s future profits at petitioner’s direction beginning with the transfer ui’s accountant maintained a handwritten ledger showing a running balance for the total funds that petitioners transferred to ui on the handwritten ledger periodic entries were made to reflect the accrual of alleged interest on the funds that petitioners transferred to ui in and during petitioner was paid approximately dollar_figure by ui at petitioner’s direction this dollar_figure was treated on ui’s books_and_records as a repayment of principal and as a payment of interest with regard to the funds that petitioners had transferred to ui in and on the handwritten ledger that he maintained ui’s accountant deducted from the balance reflected for the funds ui received from petitioners during and the amount of funds ui paid to petitioner during that purportedly represented the repayment of principal apart from the dollar_figure that was paid_by ui to petitioner in petitioners were not paid any other funds by ui as salary or otherwise beginning in wilcox apparently made periodic loans to ui that were handled informally between the parties ui’s accountant recorded these loans as such on ui’s books_and_records and ui repaid some of wilcox’ loans in full on date years after petitioners’ transfers to ui ui executed a promissory note promissory note with regard to the dollar_figure in funds transferred by petitioners to ui in and on the promissory note petitioners’ family_trust was indicated as the creditor the promissory note reflected a debt principal of dollar_figure the balance reflected on the accountant’s handwritten ledger as of date with regard to funds ui had received from petitioners the promissory note reflected a term of just under years with a maturity_date of date the promissory note provided for fixed interest and was secured_by certain ui computer_software on date ui obtained a secured loan from the city of orem utah in the principal_amount of dollar_figure with repayment of principal and interest pincite percent due over months petitioners subordinated the promissory note to the city of orem’s secured loan at least through date ui made payments to the city of orem on the dollar_figure loan during ui began to experience financial difficulty largely caused by ui’s inability to sell its new computer_software products on date days prior to the maturity_date of the promissory note ui notified petitioners that it would not be able to pay the dollar_figure principal balance reflected on ui’s accountant’s ledger with regard to the promissory note at no time did petitioners take any legal action to collect the dollar_figure from ui on date following advice of their tax_return_preparer and in an attempt to qualify their investment in ui as a sec_1244 ordinary_loss for petitioners caused ui to issue additional stock in the name of the family_trust in exchange for the dollar_figure that allegedly was owed to petitioners or the family_trust under the promissory note on date petitioner in writing urged ui’s creditors to accept a plan that would restructure ui’s debt obligations under the plan petitioners agreed to be repaid the funds that ui allegedly owed petitioners only after ui’s other creditors had been repaid by ui ui’s debt restructure plan however was not accepted by a sufficient number of ui’s other creditors to take effect by letter dated date ui issued to its creditors a notice of insolvency and dissolution indicating that all secured creditors should execute against their collateral petitioners did not execute against the ui computer_software that secured the promissory note on petitioners’ joint federal_income_tax return petitioners claimed under sec_1244 an ordinary_loss of dollar_figure relating to the stock that was issued in the name of the family_trust in that related to the principal_amount due under the promissory note also for and petitioners claimed net_operating_loss nol_carryback deductions arising from the claimed dollar_figure sec_1244 ordinary_loss deduction for on audit for respondent disallowed petitioners’ claimed dollar_figure sec_1244 ordinary_loss deduction and the claimed and nol_carryback deductions relating thereto at trial and on brief petitioners disavow the dollar_figure sec_1244 ordinary_loss claimed on their federal_income_tax return with regard to the investment in ui and the promissory note and petitioners claim with regard thereto for a dollar_figure business_bad_debt deduction under sec_166 and nol_carryback deductions for and opinion generally taxpayers are allowed deductions for bona_fide debts owed to them that become worthless during a year sec_166 bona_fide debts generally arise from valid debtor- creditor relationships reflecting enforceable and unconditional obligations to repay fixed sums of money sec_1_166-1 income_tax regs for purposes of sec_166 contributions to capital and equity investments in corporations do not constitute or qualify as bona_fide debts 91_tc_575 the question of whether transfers of funds to closely held corporations constitute debt or equity in the hands of the recipient corporations must be decided on the basis of all the relevant facts and circumstances and taxpayers generally bear the burden of proving that the transfers constituted loans by the taxpayers to the corporations and not equity investments rule a 74_tc_476 courts have established a list of nonexclusive factors to consider when evaluating the nature of transfers of funds to closely held corporations as follows the names given to the documents evidencing the purported loans the presence or absence of fixed maturity dates with regard to the purported loans the likely source of any repayments whether the taxpayers could or would enforce repayment of the transfers whether the taxpayers participated in the management of the corporations as a result of the transfers whether the taxpayers subordinated their purported loans to the loans of the corporations’ creditors the intent of the taxpayers and the corporations whether the taxpayers who are claiming creditor status were also shareholders of the corporations the capitalization of the corporations the ability of the corporations to obtain financing from outside sources at the time of the transfers how the funds transferred were used by the corporations the failure of the corporations to repay and the risk involved in making the transfers 95_tc_257 dixie dairies corp v commissioner supra pincite the above factors serve only as aids in evaluating whether taxpayers’ transfers of funds to closely held corporations should be regarded as risk capital subject_to the financial success of the corporations or as bona_fide loans made to the corporations 398_f2d_694 3d cir no single factor is controlling dixie dairies corp v commissioner supra pincite transfers to closely held corporations by controlling shareholders are subject_to heightened scrutiny and labels attached to such transfers by the controlling shareholders through bookkeeping entries or testimony have limited significance unless these labels are supported by objective evidence fin hay realty co v united_states supra pincite dixie dairies corp v commissioner supra pincite an expectation of repayment solely from corporate earnings generally is not indicative of a bona_fide loan 800_f2d_625 6th cir affg tcmemo_1985_58 petitioners argue that all of the funds that petitioners transferred to ui during and constituted loans and that the promissory note reflected a bona_fide business loan made by petitioners that became worthless in and that therefore qualifies for a business_bad_debt deduction respondent argues primarily that each of petitioners’ transfers of funds to ui should be treated as a contribution to the capital of ui and therefore that petitioners should not be allowed the claimed dollar_figure bad_debt deduction under sec_166 alternatively respondent argues that if any portion of petitioners’ transfers of funds to ui constituted bona_fide loans for the years in issue that portion should be treated as nonbusiness loans that did not become completely worthless in we agree with respondent with regard to respondent’s primary argument on the basis of our analysis of the above factors from dixie dairies corp v commissioner supra that apply to the facts of this case we conclude that petitioners’ and transfers to ui should be treated as contributions to the capital of ui and not as bona_fide loans when petitioners made the and transfers of funds totaling dollar_figure to ui no loan agreements or promissory notes were drafted or executed not until march of years after petitioners’ last transfer was made to ui did ui execute the promissory note made payable to the family_trust an understanding existed between petitioner and the officers of ui that petitioners would not enforce repayment of the funds transferred to ui unless ui became profitable and that any such repayment would be made only out of ui’s profits the fact that repayment of petitioners’ transfers depended upon ui’s financial success indicates that the and transfers did not constitute bona_fide loans see 730_f2d_634 11th cir affg tcmemo_1982_314 464_f2d_394 5th cir also petitioners never demanded repayment of the and transfers or executed against the collateral with regard to the promissory note petitioners’ inaction tends to refute the existence of a valid debtor-creditor relationship between ui and petitioners with regard to the and funds transferred to ui the promissory note was subordinated to the loans of ui’s creditors during the years in issue ui did repay creditors such as wilcox and the city of orem in preference to making payment on its alleged debt obligation to petitioners see roth steel tube co v commissioner supra pincite 375_f2d_36 5th cir petitioner’s stated intent and the entries in ui's books with regard to the and transfers of funds from petitioners are not consistent with the weight of the objective evidence in this case the record provides incomplete information with regard to ui’s debt-equity_ratio for the years in issue and we give this factor no weight in our analysis the evidence does not support a conclusion that the dollar_figure in funds that ui distributed to petitioner in constituted repayments of principal or interest based on the evidence and considering petitioners’ burden_of_proof we conclude that petitioners’ and transfers to ui did not constitute bona_fide loans and therefore that the transfers should be treated as capital contributions rather than loans for petitioners may not deduct the claimed dollar_figure as a bad_debt under sec_166 to reflect the foregoing decision will be entered for respondent
